302 U.S. 723
58 S. Ct. 44
82 L. Ed. 558
LOUISVILLE TRUST CO. and James E. Fahey, Trustee,  etc., petitioners,v.Guy T. HELVERING, Commissioner of Internal Revenue.
No. 310.
Supreme Court of the United States
October 11, 1937

Mr. Camden R. McAtee, of Washington, D. C., for petitioner.


1
For decision below, see 89 F.(2d) 1012.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Sixth Circuit denied.


3
Rehearing denied 302 U.S. 776, 58 S. Ct. 136, 82 L.Ed. ——.